    Case: 4:20-cv-01930-JMB Doc. #: 3 Filed: 01/22/21 Page: 1 of 5 PageID #: 4




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                                )
                                                           )
                  Plaintiff,                               )
                                                           )
         V.                                                )              No. 4:20-cv-01930-JMB
                                                           )
PNC BANK, et al.,                                          )
                                                           )
                  Defendants.                              )

                                      MEMORANDUM AND ORDER

         This matter is before the Court on the motion of plaintiff Joseph Michael Devon Engel for

leave to commence this civil action without prepayment of the required filing fee. 1 Having

reviewed plaintiff's previous filings, the Court has determined that plaintiff, while incarcerated,

has brought three or more civil actions that were dismissed as frivolous, malicious, or for failure

to state a claim. Accordingly, for the reasons discussed below, the Court will deny plaintiffs

motion for leave to proceed in forma pauperis, and dismiss his complaint without prejudice to the

filing of a fully-paid complaint. See 28 U.S.C. § 1915(g).

                                                  The Complaint

         Plaintiff is a self-represented litigant who is currently incarcerated at the Eastern Reception,

Diagnostic and Correctional Center (ERDCC) in Bonne Terre, Missouri. 2 He is a prolific filer of




1 Plaintiff has not submitted a separate motion for leave to proceed in forma pauperis. However, in the body of his

complaint, plaintiff states: "Application to proceed in District Court without prepaying fees or costs. (Docket No. 1 at
2). The Court has construed this as a motion for leave to commence this civil action without prepayment of the required
fee.
2
  In his handwritten complaint, plaintiff appears to indicate that he is a "civilly [committed] detainee." However,
plaintiff also provides his prison identification number, and acknowledges being held at the ERDCC, which is a state
correctional facility. Furthermore, online records of the Missouri Department of Corrections shows that plaintiff is a
convicted state prisoner serving a ten-year sentence for, among other things, second-degree burglary.
   Case: 4:20-cv-01930-JMB Doc. #: 3 Filed: 01/22/21 Page: 2 of 5 PageID #: 5




lawsuits, and since September 9, 2020, has filed over 130 cases in the United States District Court

for the Eastern District of Missouri.

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983, naming twelve separate

defendants: PNC Bank; Bank of America; First State Community Bank; US Bank; TransferWise;

Go Bank; Bank Mobile Vibe; Chime; PayPal; Ally Bank; Netspend; and Wells Fargo. (Docket

No. 1 at 1). In his "Statement of Claim," plaintiff alleges identity theft, "accounts in [his] name,"

and "broken" civil liberties. He further states that an unidentified entity will not give him his

money. As a result, plaintiff states that he has suffered bad credit, PTSD, "mind raping," and denial

of his "civil liberty rights." He is seeking $1,500 trillion in damages, "plus stocks [and] bonds

[and] savings in each bank." (Docket No. 1 at 2).

                                             Discussion

       Plaintiff seeks leave to commence this 42 U.S.C. § 1983 action without prepayment of the

required filing fee. However, plaintiff has filed at least three prior cases that were dismissed on the

basis of frivolity, maliciousness, or failure to state a claim. As such, his motion to proceed in forma

pauperis must be denied, and this case dismissed without prejudice to plaintiff refiling a fully-paid

complaint.

   A. 28 U.S.C. § 1915(g)

       The Prison Litigation Reform Act (PLRA) "enacted a variety of reforms designed to filter

out the bad [prisoner] claims and facilitate consideration of the good." Jones v. Bock, 549 U.S.

199,204 (2007). One of these reforms is what is commonly known as the "three strikes" provision

of 28 U.S.C. § 1915(g). Orr v. Clements, 688 F.3d 463, 464 (8 th Cir. 2012). Section 1915(g)

provides:

               In no event shall a prisoner bring a civil action or appeal a judgment
               in a civil action or proceeding under this section if the prisoner has,


                                                   2
   Case: 4:20-cv-01930-JMB Doc. #: 3 Filed: 01/22/21 Page: 3 of 5 PageID #: 6



               on 3 or more prior occasions, while incarcerated or detained in any
               facility, brought an action or appeal in a court of the United States
               that was dismissed on the grounds that it is frivolous, malicious, or
               fails to state a claim upon which relief may be granted, unless the
               prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). This section does not apply unless the inmate litigant has three strikes at the

time he filed his lawsuit or appeal. Campbell v. Davenport Police Dep't, 471 F.3d 952, 952 (8 th

Cir. 2006). However, "[a] prior dismissal on a statutorily enumerated ground counts as a strike

even if the dismissal is the subject of an appeal." Coleman v. Tollefson, 135 S.Ct. 1759, 1763

(2015). In other words, "a prisoner who has accumulated three prior qualifying dismissals under §

1915(g) may not file an additional suit in forma pauperis while his appeal of one such dismissal is

pending." Id. at 1765. For purposes of this section, a dismissal for failure to state a claim counts

as a strike whether the dismissal was with prejudice or without. Lomax v. Ortiz-Marquez, 140 S.Ct.

1721, 1723 (2020).

   B. Plaintiff's Previous "Strikes"

       As noted above, since September 9, 2020, plaintiff has filed numerous civil actions in

forma pauperis in this Court. His total number of cases now exceeds 130 civil actions. By

December 21, 2020, at least three of those cases had been dismissed pursuant to 28 U.S.C. §

1915(e). Those cases are: (1) Engel v. Governor of Missouri, et al., No. 1:20-cv-217-HEA (E.D.

Mo. Dec. 15, 2020); (2) Engel v. United States of America, et al., No. 4:20-cv-1742-MTS (E.D.

Mo. Dec. 18, 2020); and (3) Engel v. Missouri Courts, et al., No. 4:20-cv-1258-SPM (E.D. Mo.

Dec. 21, 2020). The Court also notes that plaintiff was cautioned to avoid the practice ofrepeatedly

filing frivolous and malicious complaints. See Engel v. Missouri Courts, et al., No. 4:20-cv-1258-

SPM (E.D. Mo. Dec. 21, 2020).




                                                 3
   Case: 4:20-cv-01930-JMB Doc. #: 3 Filed: 01/22/21 Page: 4 of 5 PageID #: 7




       Plaintiff filed the instant action on December 28, 2020. By that date, however, plaintiff had

already accrued the three strikes listed above. Therefore, plaintiff cannot proceed in forma pauperis

unless the imminent danger exception applies.

   C. Imminent Danger

       Prisoners who have had three previous civil lawsuits or appeals dismissed as frivolous,

malicious, or for failure to state a claim must prepay the entire filing fee. Lyon v. Krol, 127 F.3d

763, 764 (8 th Cir. 1997). Nevertheless, pursuant to 28 U.S.C. § 1915(g), an indigent inmate who

has acquired three strikes may still file a lawsuit if he or she is under imminent danger of serious

physical injury. Higgins v. Carpenter, 258 F.3d 797, 800 (8 th Cir. 2001). This exception provides

a "safety valve for the three strikes rule to prevent impending harms." Martin v. Shelton, 319 F.3d

1048, 1050 (8 th Cir. 2003). However, for this exception to apply, an otherwise ineligible prisoner

must be in imminent danger at the time of filing. Ashley v. Dilworth, 147 F.3d 715, 717 (8 th Cir.

1998). Allegations of past imminent danger are not sufficient to trigger the exception to § 1915(g).

Id. Furthermore, the prisoner must present "specific fact allegations of ongoing serious physical

injury, or a pattern of misconduct evidencing the likelihood of imminent serious physical injury."

Martin, 319 F.3d at 1050.

       Here, plaintiffs allegations do not demonstrate that he is in imminent danger of serious

physical injury, or that he is at any risk of an impending harm. To the contrary, plaintiffs suit

concerns alleged economic damages perpetrated against him by private banks, and does not

implicate any actual or potential physical injury whatsoever. Because plaintiff has failed to show

that the exception to the three-strikes provision in § 1915(g) applies to him, the Court will deny

his motion for leave to proceed in forma pauperis, and will dismiss this action without prejudice

to plaintiff refiling a fully-paid complaint.



                                                  4
    Case: 4:20-cv-01930-JMB Doc. #: 3 Filed: 01/22/21 Page: 5 of 5 PageID #: 8



       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

is DENIED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice to

plaintiff refiling a fully-paid complaint. See 28 U.S.C. § 1915(g). A separate order of dismissal

will be entered herewith.

        IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

        Dated this .-2-t.l\aay of   ~ ••   •7       , 2021.


                                                          AA-~·
                                                STEPHEN N. L I M B ~ .
                                                SENIOR UNITED STATES DISTRICT JUDGE




                                                5
